Title: To Thomas Jefferson from William Short, 2 July 1822
From: Short, William
To: Jefferson, Thomas


                        My dear Sir
                        
                            Philada
                            July 2. 1822.
                        
                    It has been a long time since I have had this pleasure. It was on the 5th of Decr in acknowlejement of your kind & friendly favor of the 24th Novr I here agreeably to your request give you some account of your old friend Charles Thompson. I have accidentally within a few days spoken with a gentleman who went to pass a day with him, & I availed myself of this to make further enquiry for your information.A stranger who was here & who wished much to have a sight of the historical personage, prevailed on Colo Pickering to accompany & introduce him. They went & dined & passed the day, & I learn from Colo Pickering that although he found him in excellent bodily health & good spirits, evidently happy, yet his mind is so completely gone that he, Pickering, is not certain that he was recollected & could not discover whether he was really known to him, during the whole of the visit. He talked a great deal & with a loud & firm voice—but with a total loss of memory, so that he would repeat the same story, again & again without the least recollection of having told it before. The group which the visitors found there was the Patriarch in his ninety second year, a maiden sister above eighty & perfectly deaf, with a baptist preacher totally blind, who had come there on a visit also—As the visit lasted only a certain number of hours, Colo Pickering says they found it interesting.—but that the mind of Charles Thompson is too far gone to admit of any resourse from it.On the whole I think the loss of this venerable man an enviable one, considering he is deprived of what we are told is the greatest solace of age, children to continue us after our death. He has good bodily health, is free from that gloom so generally attendant on years, & probably with no anxiety as to the future. There is nothing, as I understand, either peevish or fretful in his deportment, & his life is a kind of gentle & regular vegetation, which, if without many charms, is at the same time free from many pains.Your letter gave me much pleasure, both relative to your own health & to the progress of the University. All your friends in common with myself are much pleased indeed to learn that you were able without inconvenience to be so much on horseback. It is said here that a disposition hostile to the University is growing up in the State, principally from the increasing influence of the Presbyterian preachers: & that they have established a periodical work in Richmond for the purpose of making more effectual their attacks on the University. I hope this is not so, or that they will not succeed.Although again disappointed in my hopes of going this year to pay my respects to you & visiting this fine monument of architecture, in a country where the genuis of this art had certainly “shed its malediction”—yet I will never abandon the hope of enjoying this pleasure more than once. I am resolved to commence again the journey I mentioned to you having undertaken last year completing it. I must have expressed myself badly if I gave you to understand that these Canada lands were a speculation. A speculation for a single man is always unwise, but a speculation in land would be the most unwise of all. Indeed of all the great land speculators that I have known in this part of the world, & of whom many were thought to be  prencipalities for their children, I can at this moment bring to my recollection only one who has made any thing in that way.The most remarkable whom I have known is the rich David Parish, who with Gerard of  City, enabled our government to make its first war loan. His investments in the St Lawrence Country, to put into calculation the interest on those investments, amounted on an exact calculation made three years ago to eleven hundred thousand dollars & some fifty or sixty above. This immense investment so far from bringing him any interest is an annual  of expence to him for taxes & other charges. Fortunately he has had a back strong enough to bear this so far. He is now established as one of the court Bankers at Vienna—& should war  take place I should not be surprized if he should find that land too heavy for him, Atlas as he is.As for my lands in that quarter they are a mere microscopic object—but yet too great for me to neglect altogether. Thus far they have been to me only a source of constant expence, & I am told will continue so until I shall go there & put them in some other train. They were forced upon me by a speculator, who had mortgaged them to me for the security of money loaned. He soon failed, & when these lands were sold they did not bring the amount of my debt by several thousand dollars, which I was advised I could secure by purchasing the land & selling it to . I have learned many years ago that it would have been much better to have put up with the heavy loss of that time, as the purchase I made has increased it much since.How does it happen that the Presbyterians are acquiring such influence in Virginia at the very time that they are losing daily the smaller former favorite region? At Boston the consolation in this respect seems to be complete. There is scarcely a man or woman there of information or fashion, who is not professedly unitarian Even Cambridge has been taken complete possession of by the new school, who affirm however they they are the oldest of the Christian sects, & that the idea of the trinity  an interpetation only after some centuries. The principal of Harvard University & all the Professors are unitarian—And from this source teachers of the doctrine are dispersed throughout the United States. A gain more without directly that the Chaplain, chosen last year by the house of representatives, is one of them. And such an instinctive turn of this institution now exists among all the other Christian sects, that they have all buried the hatchet hitherto raised against each other, & have become a band of brothers to combat this next enemy, the most dangerous probably they have ever had.Your old friend Majr Butler, as you know, is no more. He wasted away gradually & by degrees also saw him to rest. It is said, but is   report, as the will has not yet been recorded, that he has left one of his daughters, a maiden lady of much worth & accustomed for some years back to transact his business, his sole Executrix. For a long time he has not been on speaking terms with his only son in law—& it is thought there was no cordiality with his son. He was in Europe at the time of the fathers death; & returned to this City only yesterday.An abortive attempt has just been made here to find subscribers for a most important work, a canal from the Chesapeake to the Delaware. It has fallen completely through. $400000. only were attempted to be raised, & not a tenth part I believe was subscribed. The house of representatives of this State voted $75000. last winter towards this undertaking, which the Senate in their stupid wisdom rejected. This, together with the learned lucubrations of Mr Monroe on internal improvements, has cast a blight on the business. It seems to me that first & foremost the Congress ought to have seen this canal as an item of public defence, more important certainly than any of those fortifications they have been erecting at a much greater expence—The Congress failing, this State ought to have done it, and lastly they failing, the City of Philada ought to have done it as a source of great prosperity to their commIn the mean time exertions are making & with every prospect of success to make the River Schuylkill navigable from its source, so as to bring to the City the fine coal with which its borders are furnished in inexhaustible quantities—& also a canal is making to connect the Susquehanna with the Schuylkill at Reading.My paper warns me that I have already taken up too much of your time—but I cannot end my letter without renewing the assurances of these  sentiments of  attention to & devotion, which you have so long known, & with which I shall ever be, dear Sir, your affectionate friend
                        W Short
                    